Brown, J.
Tbe authorities in this state bold that a person not being a warehouseman nor in tbe business of storing goods, who has articles on private storage, has no lien upon them for his compensation any more than a landlord has on bis' tenant’s goods for rent. *529Trust v. Pirsson, 1 Hilt. 292, and cases cited. When the assignee, therefore, demanded the wagons which were stored in the petitioner’s bam, and was refused possession on the ground that there was a lien upon them for storage wh,ich must first be paid, the refusal to deliver was illegal and wrongful. Thenceforward the wagons were held by the petitioner or her tenants in their own wrong, until the time when a specific arrangement was made, for which the commissioner has allowed compensation. From the time of the proceedings in bankruptcy, however, up to the date of the wrongful refusal to deliver above referred to, the petitioner was entitled to an equitable compensation for the storage of the wagons; and by the stipulation between the parties when the assignee took possession, it was agreed that whatever claim she had should stand against the proceeds of the goods; and as the demand referred to was while the tenant, Yan Scoy, was in possession, this demand must have been after April 1, 1879. How much after that date does not appear, and it was the duty of the petitioner to make this clear in order to recover compensation for the full period. On this defect in the proof not more than six months’ storage can be allowed as a claim against the assignee, amounting, at $12 a month, to $72. This, with $25, the amount allowed under the subsequent stipulation, makes $97, for which an order may be taken.